 1                                                            The Honorable Ronald B. Leighton
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT TACOMA
 9
10
     UNITED STATES OF AMERICA,                      NO. CR20-05066RBL
11
                                                     ORDER CONTINUING TRIAL
12                                   Plaintiff,
13                          v.
14
     BOBBY JO FULLER,
15
16                                   Defendant.
17
18          Having considered the record and the government’s March 24, 2020, motion, and
19 General Order 02-20 for the Western District of Washington, the Court FINDS that trial in
20 this case cannot proceed on the currently scheduled date of April 6, 2020. For the reasons
21 detailed in the government’s motion, the ends of justice served by granting a continuance
22 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
23 § 3161(h)(7)(A), (B)(i), (iv).
24          IT IS THEREFORE ORDERED that the government’s motion to continue the trial
25 date and other dates is GRANTED.
26          The trial date of April 6, 2020, is hereby VACATED.
27          A status hearing is SCHEDULED for June 19, 2020, at 9:30. At that status hearing,
28 the Court will set a new trial date.


     Order Continuing Trial
     United States v. Fuller, CR20-05066RBL – 1
1           IT IS FURTHER ORDERED that the time between the date of the filing of the
2 government’s motion and June 1, 2020, is excluded in computing the time within which trial
3 must commence because the ends of justice served by granting this continuance outweigh the
4 best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
5 Failure to grant this continuance would likely make trial impossible and result in a
6 miscarriage of justice, and would deny counsel for the defendant and counsel for the
7 government the reasonable time necessary for effective preparation, taking into account the
8 exercise of due diligence. Id. § (B)(i), (iv).
9           Dated this 25th day of March, 2020.


                                                    A
10
11
12                                                  Ronald B. Leighton
                                                    United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial
     United States v. Fuller, CR20-05066RBL – 2
